Exhibit 3

CONSULTING AGREEMENT

 

This Consulting Agreement ("Agreement") is made effective the 13th day of
February, 2006 between Allan G. Quattrin an individual (“Consultant”) of 45-742
Oasis Street, Indio CA 92201 and ParaFin Corporation, 5190 Neil Road, Suite 430,
Reno, Nevada 89502 (“Client”).

 

In consideration of the mutual promises, covenants and agreements contained in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Client and Consultant agree as
follows:

 

1.            ENGAGEMENT OF CONSULTANT. The Client engages Consultant to provide
the consulting services described below, during the term of this Agreement,
until this Agreement is terminated as provided herein. The Consultant has
knowledge that will be of assistance to the Client regarding the acquisition,
development, manufacture and sales of the ergonomic computer “anti cubicle” work
station developed by P–CE Computers, Inc.(“PCE”),

 

2.            SCOPE OF SERVICES TO BE PROVIDED BY CONSULTANT. Consultant has
provided access to proprietary Patent Pending information concerning the
ergonomic computer work station platform developed by PCE. The Consultant has
access to information and will provide further information that will greatly
assist the Client regarding the manufacture and distribution of the ergonomic
computer “anti cubicle” chair in various foreign countries; China, South Korea
and Singapore etc.. The Consultant will supply introductions to help develop
world wide marketing and sales through the media and other potential clients
already known to him.

 

The Consultant agrees to perform for the Client further services and consulting
related to the Client obtaining production of the work station in Asia and sales
for the work station world wide. At the request of the Client, the Consultant
will make himself available to meet with representatives of the Client. The
Consultant will assist the Client in determining that PCE has developed an
opportunity to expand the potential market for its product world wide.
Consultants agree to assist the Client in the Clients attempts to gain exclusive
markets for its product to computer gaming companies, computer manufacturers and
other computer retailers.

Client acknowledges that there is no assurance or guaranty that the Client will
be able to enter into any Agreement with manufacturers chosen by the Consultant.
The Consultants hereunder have not made any representations or warranty to the
Client regarding any such contractual guarantees. Consultants agree to perform
for the Client all services and consulting related to the Client reaching a
manufacturing and sales organization on a “best efforts” basis through
Consultant’s officers, or others employed, including any legal firms retained
under the direction of Consultants (collectively “Consultant’s Personnel”).

 

3.            TERM. This Agreement shall have an initial term of one hundred
eighty (180) days (the "Primary Term"), starting with the date appearing at the
top of this Agreement (the“Effective Date”), and it may be renewed by written
notice of renewal signed by both parties to this Agreement.

 

 

1

--------------------------------------------------------------------------------

 



 

 

4.            COMPENSATION. In consideration of the Services contemplated by
this Agreement, Client agrees to pay Consultant the following fees for the
Services:

 

 

a.

Initial Retainer Fee. In order to retain the Services of Consultants and to
compensate Consultants for sacrificing other opportunities in order to serve
Client, Client agrees to issue, or cause to be issued, five million (5,000,000)
shares of the Client’s common stock issued pursuant to an S-8 registration
statement under the Securities Act of 1933 to the Consultants, three million
(3,000,000) shares of the Client’s common stock issued pursuant to an S-8
registration statement under the Securities Act of 1933 to the Consultants once
the Client has signed an Agreement to Acquire up to 100% of the issued and
outstanding shares of PCE and the remaining two million (2,000,000) shares once
the Client has taken delivery of at least sixty-five percent (65%) of the issued
and outstanding shares of PCE. The parties agree that such stock is deemed free
trading, fully paid and non-assessable, pursuant to an S-8 registration
statement under the Securities Act of 1933, as of February 13, 2006.

 

 

b.

Additional Payments for Additional Services. If the Consultant is successful in
assisting the Client in negotiating sales for a minimum of 25,000 units
(approximately US$65 million) of the Clients ergonomic computer station product
over a period of one (1) year, the Client agrees to issue the Consultant an
additional five million (5,000,000) common shares of the Client issued pursuant
to an S-8 registration statement under the Securities Act of 1933 to the
Consultants. Such additional shares paid or additional services performed shall
be deemed to be subject to all the terms of this Agreement, including the
agreement that such shares shall be issued in a private, exempt transaction
under Section 4(2) of the Act.

 

5.            COSTS AND EXPENSES - All third-party and out-of-pocket expenses
incurred by Consultant in performing the Services shall be paid by the Client,
or shall be reimbursed by Client if paid by Consultant on behalf of the Client,
within ten (10) days of receipt of written notice by Consultant, provided that
the Client must approve in advance all expenses in excess of $500 per month.
Expenses include but are not limited to the following: (a) filing fees for any
forms required by state or federal agencies; (b) transfer agent fees, including
fees for printing of stock certificates; (c) long distance telephone and
facsimile costs; (d) copying, mail and Federal Express or other express delivery
costs; (e) fees associated with obtaining or providing Consultant with Client’s
audited financial statements.

 

6.            COMPENSATION FOR OTHER SERVICES. If the Client after the date
hereof enters    into a merger or acquisition, or enters into an agreement for
the purchase of assets, as a direct    or indirect result of Consultant’s
efforts, the Client agrees to pay Consultant in the manner described below.

 

a.            If Consultant provides any material assistance to the Client in a
merger, acquisition or asset purchase of an entity (“Business Opportunity”),
which assistance includes (but is not limited to) introducing the Business
Opportunity to the Client or helping to prepare documents used in negotiating
such Business Opportunity, Client agrees to pay Consultant 9.9% of the gross
value of such transaction with a Business Opportunity (“M&A Fee”).

 

2

 

--------------------------------------------------------------------------------



 

 

b.            If the Client acquires any asset or obtains any payment or other
benefit, other than a Business Opportunity described above, as a result of
Consultant’s Services (an “Asset Opportunity”), the Client agrees to pay
Consultant 9.9% of the gross value of such Asset Opportunity (“Consultant’s
Fee”).

 

c.            The Client will pay each M&A Fee or Consultant’s Fee in cash,
shares of the Client’s stock or the stock of the Business Opportunity or the
Asset Opportunity, or in like kind. Consultant has the sole option to choose the
form of payment. Such payment shall be made on the date the Client substantially
completes the transaction involved.

 

7.            TIME AND EFFORT OF CONSULTANT. Consultant may allocate its time
and that of Consultant’s Personnel as it deems necessary to provide the
Services. In the absence of willful misfeasance, bad faith, or reckless
disregard for the obligations or duties of Consultant under this Agreement,
neither Consultant nor Consultant’s Personnel shall be liable to Client or any
of its shareholders for any act or omission connected with rendering the
Services, including but not limited to losses due to any corporate act
undertaken by Client as a result of advice provided by Consultant or
Consultants’s Personnel.

 

8.            BEST EFFORTS - The Services are rendered to Client on a “best
efforts” basis, meaning that Consultant can not, and does not, guarantee that
its efforts will have any impact on Client's business or that any subsequent
financial improvement will result from Consultant’s efforts.

 

9.            CLIENT'S REPRESENTATIONS - Client represents, warrants and
covenants to Consultant that each of the following are true and complete as of
the Effective Date:

 

 

a.

Entity Existence. Client is a corporation or other legal entity duly organized,
validly existing, and in good standing under the laws of the state of its
formation, with full authority to own, lease and operate property and carry on
business as it is now being conducted. Client is duly qualified to do business
in and is in good standing in every jurisdiction where such qualification is
necessary.

 

 

b.

Client Authority for Agreement. Client has duly authorized the execution and
delivery of this Agreement and the consummation of the transactions contemplated
herein. Client has duly executed and delivered this Agreement; it constitutes
the valid and legally binding obligation of Client enforceable according to its
terms.

 

 

c.

Nature of Representations. No representation or warranty made by Client in this
Agreement, nor any document or information furnished or to be furnished by
Client to the Consultant in connection with this Agreement, contains or will
contain any untrue statement of material fact, or omits or will omit to state
any material fact necessary to make the statements contained therein not
misleading, or omits to state any material fact relevant to the transactions
contemplated by this Agreement.

 

 

3

 

--------------------------------------------------------------------------------



 

 

 

d.

Independent Legal/Financial Advice. Consultant is not a law firm or an
accounting firm. Consultant employs lawyers and accountants to counsel
Consultant on its Services. Client has not nor will it rely on any legal or
financial representation of Consultant. Client has and will continue to seek
independent legal and financial advice regarding all material aspects of the
transactions contemplated by this Agreement, including the review of all
documents provided by Consultant to Client and all Opportunities Consultant
introduces to Client. Client recognizes that the attorneys, accountants and
other personnel employed by Consultant represent solely the interests of
Consultant, and that no representation or warranty has been given to Client by
Consultant as to any legal, tax, accounting, financial or other aspect of the
transactions contemplated by this Agreement.

 

10.          NON-CIRCUMVENTION - Client agrees not to enter into any transaction
involving an Opportunity or asset introduced to Client by Consultant without
compensating Consultant pursuant to this Agreement. Client will not terminate
this Agreement solely as a means to avoid paying Consultant compensation earned
or to be earned under this Agreement. Client will not act in any other way to
circumvent paying Consultant.

 

11.          CONSULTANT IS NOT A BROKER-DEALER - Consultant has fully disclosed
to Client    that it is not a broker-dealer and does not have or hold a license
to act as such. None of the activities of Consultant are intended to provide the
services of a broker-dealer to the Client, and Client has been informed that a
broker-dealer will need to be engaged to perform any such services. Client has
full and free discretion in the selection of a broker-dealer.

 

12.          NON-EXCLUSIVE SERVICES - Client acknowledge that Consultant is
currently providing services of the same or similar nature to other parties.
Client agrees that Consultant is not barred from rendering services of the same
or a similar nature to any other individual or entity.

 

13.          PLACE OF SERVICES. The Services provided by Consultant or
Consultant’s Personnel hereunder will be performed at Consultant's offices
except as otherwise mutually agreed by Consultant and Client.

 

14.          INDEPENDENT CONTRACTOR. Consultant, with Consultant's Personnel,
acts as an independent contractor in performing its duties under this Agreement.
Accordingly, Consultant will be responsible for paying all federal, state, and
local taxes on compensation paid under this Agreement, including income and
social security taxes, unemployment insurance, any other taxes regarding
Consultant's Personnel, and any business license fees. This Agreement neither
expressly nor impliedly creates a relationship of principal-agent, or
employer-employee, between Client and Consultant’s Personnel. Neither Consultant
nor Consultant’s Personnel are authorized to enter into any agreement on behalf
of Client. Client expressly retains the right to make all final decisions, in
its sole discretion, with respect to approving, or effecting a transaction with,
any Opportunity located by Consultant.

 

15.          REJECTED ASSET OPPORTUNITY OR BUSINESS OPPORTUNITY. If Client
elects not to acquire, participate in, or invest in any Opportunity located by
Consultant during the Term of this Agreement, notwithstanding the time and
expense Client incurred reviewing such

 

4

 

--------------------------------------------------------------------------------



 

Opportunity, such Opportunity shall revert back to and become proprietary to
Consultant. Consultant shall be entitled to acquire such rejected Opportunity
for its own account, or submit such Opportunity elsewhere. In such event,
Consultant shall be entitled to all profits or fees resulting from Consultant's
purchase, referral or placement of any such rejected Opportunity, or Client’s
subsequent purchase or financing with such Opportunity in circumvention of
Consultant.

 

16.          NO AGENCY EXPRESS OR IMPLIED. This Agreement neither expressly nor
impliedly creates a relationship of principal and agent between the Client and
Consultant, or employee and employer as between Consultant's Personnel and the
Client.

 

17.          TERMINATION. Either Client or Consultant may terminate this
Agreement prior to the expiration of the Primary Term or any Extension Period by
signed written notice. Such notice         is not effective unless given at
least thirty (30) days before the proposed termination date.

 

18.          INDEMNIFICATION. Subject to the provisions herein, the Client and
Consultant agree to indemnify, defend and hold each other harmless from and
against all demands, claims, actions, losses, damages, liabilities, costs and
expenses, including without limitation, interest, penalties and attorneys' fees
and expenses asserted against or imposed or incurred by either party by reason
of or resulting from the other party’s breach of any representation, warranty,
covenant, condition, or agreement contained in this Agreement.

 

19.          REMEDIES. Consultant and the Client acknowledge that in the event
of a breach of this Agreement by either party, money damages would be inadequate
and the non-breaching party would have no adequate remedy at law. Accordingly,
in the event of any controversy concerning the rights or obligations under this
Agreement, such rights or obligations shall be enforceable in a court of equity
by a decree of specific performance. Such remedy, however, shall be cumulative
and non-exclusive and shall be in addition to any other remedy to which the
parties may be entitled.

 

20.

MISCELLANEOUS.

 

 

a.

Amendment. This Agreement may be amended or modified at any time or in any
manner, but only by an instrument in writing executed by the parties hereto.

 

 

b.

Entire Agreement. This Agreement contains the entire agreement between
Consultant and Client relating to the subjects addressed in this Agreement. This
Agreement supersedes any and all prior agreements, arrangements, or
understandings (written or oral) between the parties. No understandings,
statements, promises, or inducements contrary to the terms of this Agreement
exist. No representations, warranties, covenants, or conditions, express or
implied, other than as set forth herein, have been made by any party.

 

 

c.

Waiver. Any failure of any party to this Agreement to comply with any of its
obligations, agreements, or conditions hereunder may be waived in writing by the
party to whom such compliance is owed. The failure of any party to this
Agreement to enforce at any time any of the provisions of this Agreement shall
in no way be construed to be a waiver of

 

5

 

--------------------------------------------------------------------------------



 

any such provision or a waiver of the right of such party thereafter to enforce
each and every such provision. No waiver of any breach of or non-compliance with
this Agreement shall be held to be a waiver of any other breach or
non-compliance.

 

 

d.

Headings and Captions. The section and subsection headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

 

e.

Governing Law. The validity, interpretation, and performance of this Agreement
shall be governed by the laws of the State of Nevada, regardless of its law on
conflict of laws. Any dispute arising out of this Agreement shall be brought in
a court of competent jurisdiction in Nevada. The parties expressly consent to
the personal jurisdiction of the above-identified courts. The parties agree to
exclude and waive any statute, law or treaty which allows or requires any
dispute to be decided in another forum or by rules of decision other than as
provided in this Agreement.

 

 

f.

Binding Effect. This Agreement is binding on the parties hereto and inures to
the benefit of the parties, their respective heirs, administrators, executors,
successors, and assigns.

 

 

g.

Attorney's Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Agreement, the prevailing party shall be entitled to recover reasonable
attorney's fees, court costs, and other costs incurred in proceeding with the
action from the other party. Should either party be represented by in-house
counsel, all parties agree that such party may recover attorney's fees incurred
by that in-house counsel in an amount equal to that attorney's normal fees for
similar matters, or, should that attorney not normally charge a fee, by the
prevailing rate charged by attorneys with similar background in that legal
community.

 

 

h.

Severability. In the event that any one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality or un-enforceability
shall not affect any other provisions of this Agreement. Instead, this Agreement
shall be construed as if it never contained any such invalid, illegal or
unenforceable provisions.

 

 

i.

Mutual Cooperation The parties shall cooperate with each other to achieve the
purpose of this Agreement, and shall execute such other documents and take such
other actions as may be necessary or convenient to effect the transactions
described herein.

 

 

j.

Counterparts. A facsimile, telecopy, or other reproduction of this Agreement may
be executed simultaneously in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Such executed copy may be delivered by facsimile or similar
instantaneous electronic transmission. Such execution and delivery shall be
considered valid for all purposes.

 

 

k.

No Third Party Beneficiary. Nothing in this Agreement, expressed or implied, is
intended to confer upon any person, other than the parties hereto and their
successors, any rights or

 

6

 

--------------------------------------------------------------------------------



 

remedies under or by reason of this Agreement, unless this Agreement
specifically states such intent.

 

 

l.

Time is of the Essence. Time is of the essence of this Agreement and

 

of each and every provision hereof.

 

 

m.

Address for Service

 

 

For Parafin:

5190 Neil Road, Suite 430

 

 

Reno, Nevada USA 89502

 

 

For Quattrin:

C/O True Tech, Inc.

 

 

PO Box 2787

 

 

Indio, CA, USA

92202

 

 

IN WITNESS WHEREOF, the parties have hereto affixed their signatures.

 

 

ParaFin Corporation

 

________________________________

By: /s/ Sidney B. Fowlds

President

?Client"

 

________________________________

By: /s/ Allan G. Quattrin

“Consultant"

 

 

7

 

 

 